Name: COMMISSION REGULATION (EEC) No 1842/93 of 8 July 1993 concerning the stopping of fishing for cod by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 10 . 7. 93 Official Journal of the European Communities No L 168/27 COMMISSION REGULATION (EEC) No 1842/93 of 8 July 1993 concerning the stopping of fishing for cod by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3927/92 of 20 December 1992 fixing catch possibilities for 1993 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for cod quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO zone 3 M by vessels flying the flag of Portugal or regis ­ tered in Portugal have reached the quota allocated for 1993, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of NAFO zone 3 M by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1993 . Fishing for cod in the waters of NAFO zone 3 M by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7. 1987, p . 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2 . 0 OJ No L 397, 31 . 12. 1992, p . 67.